Title: Thomas Jefferson to Archibald Thweatt, 16 March 1817
From: Jefferson, Thomas
To: Thweatt, Archibald


          
            Dear Sir
            Monticello
Mar. 16. 17.
          
          your favor of the 2d was recieved yesterday. I am much indebted to you for your attention to our turn-pike road, which was an electioneering  maneuver of the scoundrel Yancey. the day the bill was postponed in spite of him he had the base hypocrisy to write to me and insinuate he had had it postponed. he attended our last court with a view of feeling the pulse of the people, but so many of his tricks were become known, that he shrunk from all contest, and declared himself no longer a candidate.
          You make enquiry about the level of the river at Eppington, supposing it to have been taken by me for mr Eppes. it is like a dream to me that some examination of it was made by me, but so little do I remember about it that I am not quite sure of the fact. you ask the cost of a mill carrying 3. or 4. pair of stones. mine  carries 2. pr. of burrs, the one of 5.f. the other of 6.f. and a pr. of rubbers for cleaning the grain, with all the modern labor-saving machinery, the house very roomly, & walls of stone. it cost me 10,000.D. but good judges say it ought to have cost but 8000. this is exclusive of the canal which alone cost me 20,000.D. and of the dam. the best handmill  is that which has least machinery, so that the labor of him who works it is not wasted by friction. a pair of small  stones about 2.f. diam. fixed under a gallows, with a handspike working loose in a hole in the runner going half thro’ it, and another in the top of the gallows, is the best I have known. for a horse mill, the best is a horisontal spur wheel fixed exactly as what we call the horsewheel of a threshing machine. these spurs drive a vertical trundle, on the axis spindle of which the running stone is fixed.
          
          Our family all join in affectionate attachment to mrs Thweatt and yourself and I add assurances of sincere friendship & respect for both.
          Th: Jefferson
        